DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106245423; English translation provided), evidenced by Kablo: Borosilicate glass (https://shopkablo.com/blogs/the-reformist/what-is-borosilicate-glass) and Cho et al. (WO2010/024598; English translation provided).
Li is directed to an antibacterial glass fiber air filtration system. The system is made by introducing glass fibers (i.e. fiberglass) to a solution comprising antibacterial materials such as silver, zinc and titanium (see abstract) (see instant claims 3, 4, 14 and 15) and subsequently drying of the treated fibers (see page 3) (see instant claim 1). It is noted that the drying is performed under heated conditions (see pages 3-4) (see instant claim 9)
The glass fibers are to include SiO2 and B2O3 (see Example 1) (see instant claims 2 and 16). It is noted that glass which comprises boron trioxide makes the glass a borosilicate glass (see evidence). 
The fibers are to be pretreated via an acid leaching step (see claim 1) (see instant claim 6). After completion of the leaching process, the fiber is to be washed (see page 4) (see instant claim 8).
Li teaches that the treating solution is to have its pH adjusted upward (see page 4) (see instant claim 5). It is noted that the antibacterial titanium (titanium dioxide) species of Li is a known antiviral (see evidence). 
Upon treating the fiber with the antibacterial metal solution, the fibers are to be washed (see page 4). Although Li does not describe the washing solution as being “basic”, such a property would have been within the skill of an ordinary artisan to identify given that the washing solution would be limited to acidic, neutral or basic and any person of ordinary skill would have been capable of identifying which type of solution worked best to remove the excess surface metals. 
The silver antibacterial agent is present in the solution in an amount of 0.01-0.03 mol/L which equates to a weight percentage of between 0.051-1.7% (math not shown) (see instant claim 12). 
The method of preparing the antibacterial glass fiber involves wet processing the antibacterial silver solution and the glass fibers in an inclined net forming pulping machine (see page 4) which broadly reads on ‘wet-end mix tank’ and ‘other inclined-type paper machines’ as recited by instant claim 13.
With respect to instant claim 1, 10, 11, 14, 17 and 18, because the fibers and silver solution used by Li’s method are similar to that used by the instant method it would be reasonable to expect Li’s resulting fiber structure retained a similar amount of silver, e.g. 0.001-3.0% by weight or 0.016-48 atoms/nm2, absent some evidence otherwise. Similarly, zinc oxide is present in a concentration of 0.5 mg/mL which equates to a solution comprising zinc in a amount of about 0.5% by weight. As with silver, it would be reasonable to expect similar results for surface concentration of zinc on the fiber. 
The only difference between Li and the instant claims is that Li does not teach the specific combination of components as claimed in a single embodiment or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Li, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have used the teaching of Li’s process steps and concentrations of active agents, to arrive at a method of producing a filter media by providing a fiberglass substrate, treating substrate with an antiviral metal solution, drying the solution wherein the antiviral metal is present in an amount of between 0.001-3% by weight of the antiviral substrate.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.



Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (CN 106245423; English translation provided), evidenced by Kablo: Borosilicate glass (https://shopkablo.com/blogs/the-reformist/what-is-borosilicate-glass) and Cho et al. (WO2010/024598; English translation provided) as applied to claims 1-18 and 20 above, and further in view of Xu (CN113684607; English translation provided).
Li fails to teach the antiviral fiber as comprising copper.
Xu is directed to preparing fibrous antiviral fabric compositions wherein the fiber material is treated by soaking it in a copper-containing solution comprising at least 500 ppm, more preferably 1000-8000 ppm (see page 6) which equates to 0.1-0.8% by weight.  
As noted above for Li, the loading density of copper on the treated fiber would be expected to be between 0.027 and 81 atoms/nm2 given the similarities in method of making and overlap of metal concentration of in the loading solution.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611